DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment 02/24/2022.
Election/Restrictions
Claims 1-9  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/08/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitation of the claims,
 a battery state estimating apparatus having a determiner configured to compare the first power amount with a second power amount inputted/outputted to/from the battery within the charging/discharging period, the second power amount being calculated based on an alternating current inputted/outputted to/from a power storage system, and thereby determine validity of the state, as recited in the independent claim 1;
a battery state estimating method having the steps of comparing the first power amount with a second power amount inputted/outputted to/from the battery within the charging/discharging period, the second power amount being calculated based on an alternating current inputted/outputted to/from a power storage system, and thereby determining validity of the state; as recited in the independent claim 7;
a non-transitory computer readable medium having a program executing to comparing the first power amount with a second power amount inputted/outputted to/from the battery within the charging/discharging period, the second power amount being calculated based on an alternating current inputted/outputted to/from a power storage system, and thereby determining validity of the state, as recited in the independent claim 8; 
a control circuit having a determiner configured to compare the first power amount with a second power amount inputted/outputted to/from the battery within the charging/discharging period, the second power amount being calculated based on an 
a power storage system having a power estimator configured to estimate first power amount charged/discharged by the battery within a charging/discharging period, based on the state, and a determiner configured to compare the first power amount with second power amount of the alternating current inputted/outputted to/from the converter within the charging/discharging period and thereby determine validity of the state, as recited in the independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
March 7, 2022